DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/985,516 filed 08/05/2020.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 10 and Fig. 12, the first PCB 420 should be the top PCB and the second PCB 430 should be the bottom PCB. In other words, the top PCB should be labeled as element 420 and the bottom PCB should be labeled as element 430. According to the disclosure, an upper conductive pad 1111 faces the first PCB 420, and a lower conductive pad 1112 faces the second PCB 430. However, the drawings in Fig. 10 and Fig. 12 show the upper conductive pad 1111 facing the second (top) PCB 430, and a lower conductive pad 1112 facing the first (bottom) PCB 420. Therefore, the drawings need correction. 
           Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2020/0329562 A1) in view of Peters (US 2002/0076919 A1).
           Regarding claim 1, Hsieh teaches (in Fig. 4a) an electronic device (See paragraph 0005: electronic products such as mobile phones or computers) comprising: a first printed circuit board (PCB) [200] including a first conductive terminal [202]; a second PCB [300] including a second conductive terminal [302]; and an interposer [100] including a multi-conductive member [101, 102, 103, 104], wherein the multi-conductive member [101, 102, 103, 104] comprises: an insulation member [101]; a first conductive member [102, 103, 104] that is disposed inside the insulation member [101]; a second conductive member [102, 103, 104] disposed inside the insulation member [101] and separated from the first conductive member [102, 103, 104]; and wherein the first conductive member [102, 103, 104] and the second conductive member [102, 103, 104] respectively transmit a designated signal or a designated power to the first PCB [200] or the second PCB [300] (See paragraph 0025: “In some embodiments, each through via 104 connects a pair of conductive terminals 102 and 103 which are corresponding to each other. The pair of conductive terminals 102 and 103 and the through via 104 therebetween constitute a connector unit 107. In other words, the connector 100 includes a plurality of connector units 107. In some embodiments, the plurality of connector units 107 are spaced from each other and electrically isolated from each other. The plurality of connector units 107 may include connector unit(s) for electrically connecting the printed circuit boards 200 and 300 for transmitting signals, ground connector unit(s), and/or dummy connector unit(s), but the disclosure is not limited thereto.”).
           Hsieh does not disclose a ground member that surrounds the insulation member.
           Peters teaches (in Fig. 2 and Fig. 5) a ground member [122] that surrounds the insulation member [120] (See paragraph 0060).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Hsieh to have a ground member that surrounds the insulation member, as taught by Peters, in order to provide grounding for the electronic device.

           Regarding claim 2, Hsieh, as applied to claim 1, further discloses (in Fig. 4a) wherein the insulation member [101] surrounds an entire side surface of the first conductive member [102, 103, 104] inside the interposer [100].
      
           Regarding claim 3, Hsieh, as applied to claim 2, does not disclose wherein the ground member surrounds an entire side surface of the insulation member inside the interposer.
           Peters teaches (in Fig. 2 and Fig. 5) wherein the ground member [122] surrounds an entire side surface of the insulation member [120] inside the interposer [100] (See paragraph 0060).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Hsieh to have a ground member that surrounds the insulation member, wherein the ground member surrounds an entire side surface of the insulation member inside the interposer, as taught by Peters, in order to provide grounding for the electronic device.

           Regarding claim 4, Hsieh, as applied to claim 1, further discloses (in Fig. 4a) wherein the first conductive member [102, 103, 104] comprises: an upper conductive pad [102] that is exposed through a first surface of the interposer [top surface of 100] that faces the first PCB [200]; a lower conductive pad [103] that is exposed through a second surface of the interposer [bottom surface of 100] that faces the second PCB [300]; and a conductive via [104] that passes through the interposer [100] and electrically connects the upper conductive pad [102] and the lower conductive pad [103].

           Regarding claim 6, Hsieh, as applied to claim 1, further discloses (in Fig. 4a) wherein a first signal is transmitted through the first conductive member [102, 103, 104] [102, 103, 104] (See paragraph 0025: “In some embodiments, each through via 104 connects a pair of conductive terminals 102 and 103 which are corresponding to each other. The pair of conductive terminals 102 and 103 and the through via 104 therebetween constitute a connector unit 107. In other words, the connector 100 includes a plurality of connector units 107. In some embodiments, the plurality of connector units 107 are spaced from each other and electrically isolated from each other. The plurality of connector units 107 may include connector unit(s) for electrically connecting the printed circuit boards 200 and 300 for transmitting signals, ground connector unit(s), and/or dummy connector unit(s), but the disclosure is not limited thereto.”).

           Regarding claim 7, Hsieh, as applied to claim 6, does not disclose wherein the first signal and the second signal comprise two paired signals or a pair of differential signals.
           However, given that Hsieh teaches (in paragraph 0060) wherein a first signal is transmitted through the first conductive member and a second signal is transmitted through the second conductive member, as discussed in claim 6; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first signal and the second signal comprise two paired signals or a pair of differential signals, in order to improve signal transmission.

           Regarding claim 8, Hsieh, as applied to claim 6, does not disclose wherein the ground member comprises a middle ground member formed between the first conductive member and the second conductive member.
           Peters teaches (in Fig. 2 and Fig. 5) a ground member [122] (See paragraph 0060), wherein the ground member [122] comprises a middle ground member [ground portion 122 formed on top surface of the dielectric layer 120] formed between the first conductive member [124] and the second conductive member [126].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Hsieh to have a ground member, wherein the ground member comprises a middle ground member formed between the first conductive member and the second conductive member, as taught by Peters, in order to provide grounding for the electronic device.

            Regarding claim 9, Hsieh, as applied to claim 6, further discloses (in Fig. 4a) wherein the first conductive member [102, 103, 104] has the same structure as the second conductive member [102, 103, 104].

            Regarding claim 10, Hsieh, as applied to claim 9, further discloses (in Fig. 4a) wherein the second conductive member [102, 103, 104] comprises: a second upper conductive pad [102] that is exposed through a first surface of the interposer [top surface of 100] that faces the first PCB [200]; a second lower conductive pad [103] that is exposed through a second surface of the interposer [bottom surface of 100] that faces the second PCB [300]; and a second conductive via [104] that passes  [100] and electrically connects the second upper conductive pad [102] and the second lower conductive pad [103].

           Regarding claim 11, Hsieh teaches (in Fig. 4a) an interposer [100] that electrically connects a first conductive terminal [202] of a first printed circuit board (PCB) [200] and a second conductive terminal [302] of a second printed circuit board (PCB) [300], the interposer [100] comprising: a multi-conductive member [101, 102, 103, 104] including: an insulation member [101]; a first conductive member [102, 103, 104] that is disposed inside the insulation member [101]; a second conductive member [102, 103, 104] disposed inside the insulation member [101] and separated from the first conductive member [102, 103, 104]; and wherein the first conductive member [102, 103, 104] and the second conductive member [102, 103, 104] respectively transmit a designated signal or a designated power to the first PCB [200] or the second PCB [300] (See paragraph 0025: “In some embodiments, each through via 104 connects a pair of conductive terminals 102 and 103 which are corresponding to each other. The pair of conductive terminals 102 and 103 and the through via 104 therebetween constitute a connector unit 107. In other words, the connector 100 includes a plurality of connector units 107. In some embodiments, the plurality of connector units 107 are spaced from each other and electrically isolated from each other. The plurality of connector units 107 may include connector unit(s) for electrically connecting the printed circuit boards 200 and 300 for transmitting signals, ground connector unit(s), and/or dummy connector unit(s), but the disclosure is not limited thereto.”).

           Peters teaches (in Fig. 2 and Fig. 5) a ground member [122] that surrounds the insulation member [120] (See paragraph 0060).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Hsieh to have a ground member that surrounds the insulation member, as taught by Peters, in order to provide grounding for the electronic device.

           Regarding claim 12, Hsieh, as applied to claim 11, further discloses (in Fig. 4a) wherein the insulation member [101] surrounds an entire side surface of the first conductive member [102, 103, 104] inside the interposer [100].
      
           Regarding claim 13, Hsieh, as applied to claim 12, does not disclose wherein the ground member surrounds an entire side surface of the insulation member inside the interposer.
           Peters teaches (in Fig. 2 and Fig. 5) wherein the ground member [122] surrounds an entire side surface of the insulation member [120] inside the interposer [100] (See paragraph 0060).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Hsieh to have a ground member that surrounds the insulation member, wherein the ground member surrounds an entire side surface of the insulation member inside the interposer, as taught by Peters, in order to provide grounding for the electronic device.

           Regarding claim 14, Hsieh, as applied to claim 11, further discloses (in Fig. 4a) wherein the first conductive member [102, 103, 104] comprises: an upper conductive pad [102] that is exposed through a first surface of the interposer [top surface of 100] that faces the first PCB [200]; a lower conductive pad [103] that is exposed through a second surface of the interposer [bottom surface of 100] that faces the second PCB [300]; and a conductive via [104] that passes through the interposer [100] and electrically connects the upper conductive pad [102] and the lower conductive pad [103].

           Regarding claim 16, Hsieh, as applied to claim 11, further discloses (in Fig. 4a) wherein a first signal is transmitted through the first conductive member [102, 103, 104] and a second signal is transmitted through the second conductive member [102, 103, 104] (See paragraph 0025: “In some embodiments, each through via 104 connects a pair of conductive terminals 102 and 103 which are corresponding to each other. The pair of conductive terminals 102 and 103 and the through via 104 therebetween constitute a connector unit 107. In other words, the connector 100 includes a plurality of connector units 107. In some embodiments, the plurality of connector units 107 are spaced from each other and electrically isolated from each other. The plurality of connector units 107 may include connector unit(s) for electrically connecting the printed circuit boards 200 and 300 for transmitting signals, ground connector unit(s), and/or dummy connector unit(s), but the disclosure is not limited thereto.”).

           Regarding claim 17, Hsieh, as applied to claim 16, does not disclose wherein the first signal and the second signal comprise two paired signals or a pair of differential signals.
           However, given that Hsieh teaches (in paragraph 0060) wherein a first signal is transmitted through the first conductive member and a second signal is transmitted through the second conductive member, as discussed in claim 6; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first signal and the second signal comprise two paired signals or a pair of differential signals, in order to improve signal transmission.

           Regarding claim 18, Hsieh, as applied to claim 16, does not disclose wherein the ground member comprises a middle ground member formed between the first conductive member and the second conductive member.
           Peters teaches (in Fig. 2 and Fig. 5) a ground member [122] (See paragraph 0060), wherein the ground member [122] comprises a middle ground member [ground portion 122 formed on top surface of the dielectric layer 120] formed between the first conductive member [124] and the second conductive member [126].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interposer of Hsieh to have a ground member, wherein the ground member comprises a middle ground member formed between the first conductive member and the second conductive member, as taught by Peters, in order to provide grounding for the electronic device.

            Regarding claim 19, Hsieh, as applied to claim 16, further discloses (in Fig. 4a) wherein the first conductive member [102, 103, 104] has the same structure as the second conductive member [102, 103, 104].

            Regarding claim 20, Hsieh, as applied to claim 19, further discloses (in Fig. 4a) wherein the second conductive member [102, 103, 104] comprises: a second upper conductive pad [102] that is exposed through a first surface of the interposer [top surface of 100] that faces the first PCB [200]; a second lower conductive pad [103] that is exposed through a second surface of the interposer [bottom surface of 100] that faces the second PCB [300]; and a second conductive via [104] that passes through the interposer [100] and electrically connects the second upper conductive pad [102] and the second lower conductive pad [103].

Response to Arguments
Applicant’s arguments, filed 09/13/2021, with respect to amended independent claims 1 and 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHERMAN NG/Primary Examiner, Art Unit 2847